DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4, 7-14, 16-23 in the reply filed on 2/24/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 12-14, 23-24 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Sujan (US 2020/0027355).

two or more autonomous ground vehicles (Paragraph 27 “Each vehicle 24a-d includes a communication system 48a-d structured to receive inputs from the sensor arrays 44a-d, and communicate with other communication systems 48a-d in the platoon 20.”); 
a set of sensors that allow it to sense its environments and position on the road, other autonomous vehicles and their position and their velocities(Paragraph 26 “Each vehicle 24a-d includes a sensor array 44a-d structured to detect vehicle weight, vehicle loss parameters, powertrain loss parameters, power capabilities, brake capabilities, state of accessories, current vehicle location, vehicle velocity, current sensing derate information on vehicle speed, global positioning system (GPS) coordinates, eHorizon information, and/or radar information.”) and; 
a control system that uses the location of the surrounding autonomous vehicles to adjust the convoy inter-vehicle spacing (Paragraph 25 “While four vehicles 24a-d are shown, the platoon 20 can include any number of vehicles 24a-n. A first separation distance 32 is defined between the first vehicle 24a and the second vehicle 24b, a second separation distance 36 is defined between the second vehicle 24b and the third vehicle 24c, and a third separation distance 40 is defined between the third vehicle 24c and the fourth vehicle 24d. In some embodiments, the first separation distance 32, the second separation distance 36, and the third separation distance 40 are different and independently determined. In some embodiments, the first separation distance 32, the second separation distance 36, and the third separation distance 40 are all about equal and determined as a group or independently.”).
As to claim 7 Sujan discloses a system wherein the control system on the leading part of the convoy slows down to encourage vehicles that are intermingled in the convoy to switch lanes and re- establish the convoy with no other vehicles intermingled (Paragraph 72).
As to claim 12 Sujan discloses a system wherein the control system changes the separation distances depending on speed, terrain types, and/or weather conditions(Paragraph 30).
As to claim 13 Sujan discloses a system wherein control system uses separation distances to allow other traffic to intermingle with the convoy within a limit(Paragraph 72).
As to claim 14 Sujan discloses a system wherein if those separation distance thresholds are exceeded, the control system in the lead vehicle will slow down to decrease separation distances(Paragraph 65).
As to claim 23 Sujan discloses a system wherein the autonomous vehicles are manual or semiautonomous (Paragraph 28).
As to claim 24 Sujan discloses a system wherein the convoy controller may break large convoys into multiple smaller convoys or dissolve convoying altogether in heavy traffic and when traffic becomes lighter, individual vehicles and smaller convoys can merge back(Paragraph 66).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 8, 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan (US 2020/0027355) in view of Wendt (US 2019/0164420)
As to claim 2 Wendt teaches a system wherein the control system senses exits of the highway and automatically increases separation distances if there are surrounding vehicles that are attempting to exit(Paragraph 7).  It would have been obvious to one of ordinary skill to modify Sujan to include the teachings of increasing separation distances for the purpose of providing a safe distance between vehicles in the convoy.
As to claim 3 Wendt teaches a system wherein the control system does not sense the road exits, but instead is aware of the exits from an a-priori road map(Paragraph 28).
(Paragraph 9).
As to claim 16 Wendt teaches a system wherein the control system maintains separation distances even if vehicles are in different traffic lanes(Paragraph 42).
As to claim 17 Wendt teaches a system wherein the control system on the vehicles changes separation distances when sensing that other traffic vehicles are attempting to merge into the lane currently being used by the convoy(Paragraph 41-42).
As to claim 20 Wendt teaches a system where the control system in the convoy vehicle is made larger or smaller depending on the type of merging vehicle, in which trucks and buses may create larger gaps(Paragraph 23).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sujan (US 2020/0027355) in view of Switkes (US 2016/0054735)
As to claim 4 Switkes teaches a system wherein the vehicles can detect other vehicles' signals and increase the separation distances when other traffic is attempting to merge (Paragraph 61).  It would have been obvious to one of ordinary skill to modify Sujan to include the teachings of detect the other vehicles turn signals for the purpose of maintaining a safe distance between vehicles.


s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan (US 2020/0027355) in view of Silver (US 2020/0057443)
As to claim 9 Silver teaches a system  wherein the control systems of the leader vehicle will obey a stop sign, but other vehicles in the convoy will move in a synchronized manner and other vehicles in the convoy will maintain separation distances without obeying the stop sign (Paragraph 52-53).  The example here shows detecting a procession of vehicles not obeying the stop sign.  It would have been obvious to one of ordinary skill to modify Sujan to have the vehicles disobey the traffic rules for the purpose of maintaining a separation distance in the convoy.
As to claim 10 Silver teaches a system wherein the control system of the leading vehicles will slow down in order for the convoy to maintain separation distances though a toll booth or stop signs(Paragraph 52-53).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sujan (US 2020/0027355) in view of Boegel (US 2017/0011633)
As to claim 11 Boegel teaches a system wherein the control system maintains separation distances when the complete convoy decides to change lanes (Abstract).  It would have been obvious to one of ordinary skill to modify Sujan to include the teachings of having the complete convoy change lanes for the purpose of navigating the platoon across the route safely and efficiently.

s 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan (US 2020/0027355) in view of Sujan (US 2019/0354101) hereinafter referred to as Sujan(2)
As to claim 18 Sujan(2) teaches a system wherein the control system increases separation when dust is present to mitigate sensor exposure to dust(Paragraph 36, 38).
	It would have been obvious to one of ordinary skill to modify Sujan to include the teachings of increasing separation distance if there is any dust on the sensors for the purpose improving safety from inaccurate sensor readings.
As to claim 21 Sujan(2) teaches a system wherein the control system can be commanded by an operator only to allow a certain type of vehicle to merge such as allowing only cars and motorcycles to merge, but trucks cannot merge(Paragraph 13).

Claims 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan (US 2020/0027355) in view of Ramasamy (US 10,089,876)
As to claim 19 Ramasamy teaches a system where the control system senses that a vehicle wants to merge into the lane where the convoy is operating, and its signals the vehicle that it is ok to merge once there is separation to do so (Column 3 lines 26-48). It would have been obvious to one of ordinary skill to modify Sujan to include the teachings of signals the vehicle that it is ok for it to merge for the purpose of providing safe travel of the convoy.
 As to claim 22 Ramasamy teaches a system wherein the control system can only allow for merging when correct signaling is used, and there is an upcoming exit (Column 20 lines 49-Cloumn 21 lines 1-6).  It would have been obvious to one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             

3/13/2021